Citation Nr: 0332583	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1970.  He died on April [redacted], 2001.  The appellant is 
his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appellant failed to appear for a Travel Board hearing 
with a Judge from the Board scheduled at the RO in September 
2003.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been obtained and examined, and all 
due process concerns as to the development of the claim have 
been addressed.

2.  The immediate cause of the veteran's death in April 2001 
was identified on the death certificate as cardiac arrhythmia 
due to, or as a consequence of, cirrhosis due to, or as a 
consequence of, posttraumatic stress disorder (PTSD).  

3.  Neither cardiac arrhythmia, nor cirrhosis was present 
during active military service or manifested to a compensable 
degree within one year subsequent to the veteran's separation 
from service.

4.  The veteran's service-connected disability at the time of 
his death was PTSD, rated as 100 percent disabling from March 
1998.  

5.  Evidence of record shows that the veteran's service-
connected disability was a contributory cause of his death.  

6.  The appellant is the veteran's surviving spouse.


CONCLUSION OF LAW

The veteran's service-connected disability of PTSD was a 
contributory cause of his death, as it contributed 
substantially or materially to his cause of death.  
38 U.S.C.A. § 1100, 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
psychiatric disability of PTSD was a contributory cause of 
his death.  It is her contention that the cardiovascular and 
liver conditions, which led to the death of her husband, were 
secondary to his service-connected PTSD.    

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2003).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c) (2003).

In a claim where service connection was not established for 
the fatal disability prior to the death of the veteran, the 
initial inquiry is to determine whether the fatal disorder 
had been incurred in or aggravated by service.  The Board 
must determine whether the fatal disorder should have been 
service-connected.  See 38 C.F.R. § 3.312 (2003).  Service 
connection is granted for a disability resulting from an 
injury suffered or disease contracted while in active duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In addition, 
certain disorders -- including cardiovascular conditions -- 
are presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one year) following separation from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2003).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(d) (2003).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder". The Federal Circuit further 
stated that such compensation would only result "where there 
is clear medical evidence establishing that the alcohol or 
drug abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  In 
addition, the Federal Circuit found that 38 U.S.C.A. § 1110 
permits a veteran to received compensation for an alcohol-
abuse or drug-abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability. 
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse. The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.

I.  Entitlement to Service Connection for Veteran's Cause of 
Death

Prior to his death, the veteran was service-connected for 
PTSD, rated as 100 percent disabling from March 1998.  The 
veteran died on April [redacted], 2001.  His death certificate lists 
the immediate cause of his death as cardiac arrhythmia due 
to, or as a consequence of, cirrhosis due to, or as a 
consequence of, posttraumatic stress disorder (PTSD).  

Service medical records do not show any treatment for cardiac 
arrhythmia or cirrhosis of the liver.  VA outpatient 
treatment records show that the veteran had a history of 
alcohol use.  VA examination reports dated in November 1996 
detailed that the veteran had a significant history for 
alcohol abuse.  It was noted in one of the reports that the 
veteran admitted to having problems with alcohol as well as 
drinking on the day of the examination.  A January 1999 VA 
examination report noted that the veteran claimed he 
currently drank about three drinks per week.  An additional 
treatment summary dated in February 1999 from a VA psychology 
technician stated that the veteran had a history of chemical 
dependence that was now in remission.  

Treatment records from the veteran's final hospitalization at 
Citrus Memorial Hospital in April 2001 show that the veteran 
was suffering from cirrhosis with end stage liver disease 
probably secondary to alcoholism.  Additional private 
treatment records from Dr. Wiggins dated in October and 
November 2000 show that the veteran had a history of PTSD and 
alcohol use.  

The record contains numerous opinions that the veteran's 
service-connected psychiatric disability was a contributory 
factor to his death.  A May 2001 unsigned opinion by private 
physician Dr. Wiggins stated that the veteran's "death was 
primarily caused by cardiac arrhythmia, however it was 
certainly aggravated by PTSD and his subsequent alcoholic 
cirrhosis".  An additional December 2001 opinion by Dr. 
Wiggins stated that the veteran's "PTSD is more likely than 
not a primary contributing factor to his death which finally 
came by way of cardiac arrhythmia".  Another opinion was 
provided by a retired VA mental health counselor who had 
treated the veteran.  The counselor stated the veteran had 
suffered from PTSD and alcoholism and opined that the 
veteran's alcoholism was "directly related" to his 
residuals of PTSD.  In addition, the counselor stated 
generally that it "is known throughout the medical community 
that persons who suffer from PTSD also have a strong tendency 
to seek relief through self-medicating with drugs or 
alcohol".

The Board acknowledges that the appellant stated her belief 
that the veteran's cardiovascular and liver conditions were 
secondary to his service-connected PTSD.  The appellant has 
not demonstrated that she has the medical expertise that 
would render competent her statements as to the relationship 
between the veteran's cause of death and his service-
connected psychiatric disability.  Her opinion alone cannot 
meet the burden imposed by 38 C.F.R. § 3.312 with respect to 
the relationship between the death of the veteran, his 
military service, and his service-connected disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Statements 
submitted by the appellant qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2003).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).  Competent 
medical evidence is considered more probative than competent 
lay evidence.

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
service-connected residuals of PTSD and his cause of death, 
the Board concludes that the preponderance of the evidence is 
in favor of granting the appellant's claim for entitlement to 
service connection for the veteran's cause of death.  The 
evidence of record supports the conclusion that the veteran's 
service-connected PTSD disability was a contributory cause of 
his death.  

At the time of his death, the veteran was rated as 100 
percent disabled for his service-connected PTSD.  A service-
connected disability will be considered as the contributory 
cause of death when that the disability contributed 
substantially or materially to death, combined to cause 
death, or aided assistance to the production of death.  While 
the veteran's service medical records do not show that he 
suffered from any form of liver disease during service or 
within the year following service, there is also no medical 
evidence of record which shows that the veteran began abusing 
alcohol before his entrance into service or had any genetic 
predisposition to alcoholism based upon family history.  VA 
treatments records and examination report show that the 
veteran has a history of alcohol use just prior to his 
diagnosis of PTSD.  In addition, the record contains multiple 
medical opinions that endorse that the veteran's alcoholism, 
which subsequently led to his death from cirrhosis of the 
liver, was secondary to, or a symptom of, his3 service-
connected PTSD disability.  The veteran's private physician 
directly stated in December 2001 that the veteran's "PTSD is 
more likely than not a primary contributing factor to his 
death".  A retired VA mental health counselor also opined 
that the veteran's alcoholism was "directly related" to his 
residuals of PTSD.  

As this decision is a full grant of the appellant's claim, a 
discussion of whether the veteran's cause of death due to 
cardiac arrhythmia was directly related to his active 
military service or his service-connected residuals of PTSD 
is unwarranted.     

III. VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  As 
this decision of the Board is a complete grant of the benefit 
sought on appeal - i.e., service connection for the veteran's 
cause of death - the Board concludes that sufficient evidence 
to decide the claim has been obtained and that any defect in 
the notice and development requirements of the VCAA that may 
exist in this instance would not be prejudicial to the 
appellant.


ORDER

Service connection for the veteran's cause of death is 
granted.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



